         Case:5:17-cv-00007-LHK
         Case  18-15955, 03/03/2020, ID: 11615972,
                                  Document         DktEntry:
                                             82 Filed        43, Page
                                                      03/03/20   Page 11 of 1

                    UNITED STATES COURT OF APPEALS
                                                                     FILED
                           FOR THE NINTH CIRCUIT
                                                                    MAR 03 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 JACQUELINE ZHANG,                             No. 18-15955

               Plaintiff - Appellant,
                                               D.C. No. 5:17-cv-00007-LHK
   v.                                          U.S. District Court for Northern
                                               California, San Jose
 COUNTY OF MONTEREY; et al.,
                                               MANDATE
               Defendants - Appellees.


        The judgment of this Court, entered February 10, 2020, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Rebecca Lopez
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
